        Case 5:17-cv-00808-RCL Document 159 Filed 02/26/20 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

 BATES ENERGY OIL & GAS, LLC                   §
                                               §
 v.                                            §       CIVIL ACTION SA:17-CV-00808-XR
                                               §
 COMPLETE OIL FIELD SERVICES                   §
 LLC AND SAM TAYLOR                            §


            COUNTER-PLAINTIFF COMPLETE OIL FIELD SERVICES LLC’S
                  MOTION FOR ENTRY OF DEFAULT AGAINST
                  COUNTER-DEFENDANT DEWAYNE NAUMANN


       Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, Counter-Plaintiff Complete

Oil Field Services, LLC (“COFS”) respectfully moves for an entry of default against Counter-

Defendant Dewayne Naumann. In support of this request, COFS states the following:

                                          I.
                      RELIEF SOUGHT AND PROCEDURAL BACKGROUND

       1.     COFs moves that, pursuant to Federal Rule of Civil Procedure 55(a), the Clerk of

the Court enter a default against Dewayne Naumann who, although properly served, has not

responded to COFS’s most recent counterclaim, the Fourth Amended Counterclaim. As shown

below, the deadline to answer or otherwise respond to the counterclaim was November 13, 2019.

       2.     On August 2, 2017, while this lawsuit was still in Texas state court, COFS filed its

original counterclaim, naming Bates Energy Oil & Gas, LLC as the only Counter-Defendant, and

alleging violations of Texas state law relating to a contractual escrow arrangement and escrow

account.

       3.     On August 23, 2017, COFS removed this case to federal court. (Dkt. No. 1).




                                                                                           Page 1
          Case 5:17-cv-00808-RCL Document 159 Filed 02/26/20 Page 2 of 13




         4.       On September 8, 2017, COFS filed its First Amended Counterclaim, adding

Dewayne Naumann and Equity Liaison Company as Counter-Defendants. (Dkt. No. 10). 1

         5.       On May 21, 2018, COFS filed and served its Third Amended Counterclaim,

adding the remaining Counter-Defendants, including Tier 1, David Bravo, Lorena Silvistri Bravo,

and Unlimited Frac Sand d/b/a Frac Sand Unlimited. (Dkt. No. 68). 2

         6.       On February 21, 2019, COFS filed its Fourth Amended Counterclaim adding and

removing various claims and allegations. (Dkt. No.116).

         7.       The only Counter-Defendant who filed an answer to the Fourth Amended

Counterclaim was Mark B. Sylla. (Dkt. No. 117).

         8.       Dewayne Naumann, against whom an entry of default is requested herein, is not a

minor, an incompetent person, or currently engaged in military service. See Affidavit of Lisa S.

Barkley, attached as Exhibit 1. See FED. R. CIV. P. 55(a).

                                                          II.
                                               STATUS OF SERVICE

         9.       The Court permitted Mr. Naumann’s legal counsel to withdraw from her legal

representation of Mr. Naumann on August 15, 2018. (Text Order granting Dkt. No. 101, Motion

to Withdraw). The Text Order ordered Mr. Naumann to “notify the Court whether he intends to

proceed pro se or obtain counsel within fourteen days.” The Clerk was ordered to mail a copy of

the Text Order to Mr. Naumann’s last known address at 3303 Northland Drive, Suite 307, Austin,

Texas 78721. Id. Mr. Naumann has never responded to the Court’s order.



1
 A “second” First Amended Counterclaim was filed two days later, on September 11, 2017 (Dkt. No. 12). The refiling
was a result of a deficiency notice notifying COFS that it had inadvertently used the state court style in the September
9 filing. (Dkt. No. 11). This mistake was corrected with the September 11 filing.

2
 No “Second” Amended Counterclaim was filed. Rather, the next counterclaim filed was the “Third Amended
Counterclaim.”


COUNTER-PLAINTIFF COFS’S MOTION FOR ENTRY OF DEFAULT                                                           Page 2
         Case 5:17-cv-00808-RCL Document 159 Filed 02/26/20 Page 3 of 13




         10.    After COFS’s unsuccessful attempts to serve Mr. Naumann with its Fourth

Amended Counterclaim immediately after the pleading was filed, on September 30, 2019, the

Court granted COFS leave to attempt service of Mr. Naumann at his last known address on

Northland Drive. See Dkt. No. 136, COFS’s Advisory to the Court regarding Dewayne Naumann,

and Motion for Leave to Serve Naumann with Fourth Amended Counterclaim, and related Text

Order.

         11.   COFS continued to have additional issues with confirming its service of Mr.

Naumann with the Fourth Amended Counterclaim at the Northland Drive address, as the post

office could neither confirm that it had delivered the papers to Mr. Naumann, nor return the papers

to COFS. Those issues are set forth in Defendant/Counter-Plaintiff Complete Oil Field Service,

LLC’s Advisory of Service to the Court filed on November 1, 2019. See Dkt. No. 141. Ultimately,

COFS incurred the cost of a private process server who hand delivered the pleading to Mr.

Naumann on October 30, 2019, at his Northland Drive address. Id.

         12.   Mr. Naumann’s deadline to file an answer or otherwise respond was November 13,

2019. See FED. R. CIV. P. 15(a)(3). Mr. Naumann has never answered or otherwise responded to

the Fourth Amended Counterclaim.

                                             III.
                                  AUTHORITIES AND ARGUMENT

         13.   A default occurs when “a defendant has failed to plead or otherwise respond to the

complaint within the time required by the Federal Rules.” N.Y. Life Ins. Co. v. Brown, 84 F.3d

137, 141 (5th Cir. 1996). Thus, Federal Rule of Civil Procedure 55 requires the Clerk to enter a

default "[w]hen a party against whom a judgment for affirmative relief is sought has failed to plead

or otherwise defend, and that failure is shown by affidavit or otherwise." FED. R. CIV. P. 55(a); see




COUNTER-PLAINTIFF COFS’S MOTION FOR ENTRY OF DEFAULT                                          Page 3
           Case 5:17-cv-00808-RCL Document 159 Filed 02/26/20 Page 4 of 13




also, Pichardo v. Lucky Cousins Trucking, Inc., No. 5-160CV-01248-RBF, 2019 U.S. Dist. LEXIS

62469 (W.D. Tex. April 10, 2019).

       14.      As discussed above, COFS’s service of its Fourth Amended Counterclaim was by

hand delivery. “A paper is served under this rule by…handing it to the person.” FED. R. CIV. P.

5(b)(2).

       15.      COFS notes that it had accomplished service of Mr. Naumann both in May and

September 2019 by mailing the pleading to Mr. Naumann’s last known address, the Northland

Drive address. See FED. R. CIV. P. 5(b)(2)(C). Service under this provision is complete upon

mailing. But, because of the peculiar circumstances with the post office and Mr. Naumann, COFS

took the additional step of hand delivering the pleading to him on October 30, 2019.

       16.      Mr. Naumann has taken no action to indicate his intent to defend or otherwise

participate or respond to the suit since his lawyer withdrew or since he was served with the Fourth

Amended Counterclaim.

       17.      The time allowed to file a response to the suit expired November 13, 2019. See FED.

R. CIV. P. 15(a)(3).

       18.      The facts set forth herein are supported by the affidavit of Lisa S. Barkley, attached

as Exhibit 1.

       19.      COFS requests that the Clerk of the Court enter a default against Counter-

Defendant Dewayne Naumann, who, although properly served, has not timely responded to

COFS’s Fourth Amended Counterclaim, and for such further relief as appropriate.




COUNTER-PLAINTIFF COFS’S MOTION FOR ENTRY OF DEFAULT                                           Page 4
        Case 5:17-cv-00808-RCL Document 159 Filed 02/26/20 Page 5 of 13




Dated: February 26, 2020



                                                   Respectfully submitted,
                                                           /s/ Lamont A. Jefferson
                                                   Lamont A. Jefferson
                                                   State Bar No. 10607800
                                                   Lisa S. Barkley
                                                   State Bar No. 17851450
                                                   JEFFERSON CANO
                                                   112 East Pecan Street, Suite 1650
                                                   San Antonio, Texas 78205
                                                   (210) 988-1811 / Fax: (210) 988-1811
                                                   LJefferson@jeffersoncano.com
                                                   LBarkley@jeffersoncano.com
                                                   ATTORNEYS FOR DEFENDANTS
                                                   AND COUNTER-PLAINTIFF
                                                   COMPLETE OIL FIELD SERVICES,
                                                   LLC




COUNTER-PLAINTIFF COFS’S MOTION FOR ENTRY OF DEFAULT                                      Page 5
        Case 5:17-cv-00808-RCL Document 159 Filed 02/26/20 Page 6 of 13




                               CERTIFICATE OF SERVICE

       I certify that on this 26th day of February, 2020, I electronically filed the foregoing

instrument with the Clerk of the Court using the CM/ECF system and served the following counsel

of record in accordance with the Federal Rules of Civil Procedure:

Michael D. Schwartz
SCHWARTZ LAW FIRM
600 Inwood Avenue N.
Suite 130
Oakdale, MN 55128
Mschwartz@mdspalaw.com
Counsel for Counter-Defendant
Mark B. Sylla

Morris E. “Trey” White III
VILLA & WHITE LLP
1100 NW Loop 410, #802
San Antonio, TX 78213
treywhite@villawhite.com
Counsel for Counter-Defendant
Tier 1 Sands, LLC

Rob L. Wiley
STEWART & WILEY, PLLC
2202 Timberloch Place, Suite 110
The Woodlands, TX 77380
rwiley@stewartwiley.com
Counsel for David Bravo, Lorena
Silvistri Bravo and Unlimited Frac
Sand, LLC d/b/a Frac Sand Unlimited

The following parties are not represented by legal counsel, and were served with the foregoing
instrument by email in accordance with the Federal Rules of Civil Procedure:

Bates Energy Oil & Gas, LLC
3201 Cherry Ridge
Bldg. B, Ste. B210
San Antonio, Texas 78230
sbates@tssoil.com




COUNTER-PLAINTIFF COFS’S MOTION FOR ENTRY OF DEFAULT                                    Page 6
        Case 5:17-cv-00808-RCL Document 159 Filed 02/26/20 Page 7 of 13




Equity Liaison Company
Dewayne Naumann
3303 Northland Drive
Suite 307
Austin, Texas 78721
dnaumann@equityliaison.com

Howard Resources, LLC
1308 CR 905A
Joshua, Texas 76058
austin@howardresourcesllc.com




                                               /s/Lisa S. Barkley
                                               Lisa S. Barkley




COUNTER-PLAINTIFF COFS’S MOTION FOR ENTRY OF DEFAULT                      Page 7
            Case 5:17-cv-00808-RCL Document 159 Filed 02/26/20 Page 8 of 13



                                                AFFIDAVIT       OF LISA       S. BARKLEY


STATE OF TEXAS                   §
                                 fi
COUNTY OF BEXAR                  §



            Before      me, the undersigned           authority,       on this day personally          appeared       Lisa   S. Barkley


("Affiant"),        who being first duly sworn on her oath deposes and stated the following:


            1.          My name is Lisa S. Barkley              and I reside in San Antonio,                Bexar County,      Texas.        I


have personal           knowledge      of the facts set forth below             in my capacity       as counsel for the Counter-


Plaintiff      in the Complete        Oil Field Services,          LLC    litigationl     against various      Counter-Defendants,


including         Dewayne     Naumann.           The facts set forth          herein     are true and correct         based upon        my


personal         knowledge.


            2.          On February       21, 2019, COFS filed its Fourth                  Amended      Counterclaim         adding     and


removing          various   claims and allegations           from earlier counterclaims.             The pleading       was served on


counsel of record on February               22, 2019 using the CM/ECF                    system. (Dkt. No.ll6).

            3.          Afterwards,      COFS       made several         attempts       to serve Counter-Defendant             Dewayne


Naumann,          who by then had no counsel, with the Fourth Amended                            Counterclaim        at his last known


address,onNorthlandDriveinAustin,Texas.                             COFS'smailedtheFourthAmendedCounterclaim


to Dewayne          Naumann      at his last known         address both in May and in September                    2019 in accordance


with the Federal Rules of Civil                 Practice    and in particular       FED. R. CIV. P. 5(b)(2)(C).


            4.          On October       30, 2019,         a private     process        server   retained    by COFS         provided        a


document           to   COFS's        counsel      showing      that     he    personally        handed      the    Fourth    Amended




l Bates Energy Oil & Gas, LLC v. Complete OilField Services, LLC and Sam Taylor, Civil Action                         SA:17-CV-00808-
XR, In the United States District Court for the Western District of Texas, San Antonio Division




                                                                                                                                  Page 1
                                                           EXHIBIT "1"
                             Case 5:17-cv-00808-RCL Document 159 Filed 02/26/20 Page 9 of 13



  Counterclaim                                to Dewayne                          Naumann             at his office      at the Northland       Drive   address.     A   copy   of the


  process server's                                     documentation                            is attached as Exhibit        1.


                           5.                     Dewayne                      Naumann               has not     filed     a pleading       or otherwise        responded       to the


  allegations                            contained                   in the Fourth                  Amended      Counterclaim          within    the time required       by FED. R.


  CIV. P. 15(a)(3),                                    which             was, at the latest, November                      13, 2019.


                                                  In particular,                         he has not filed an answer or other required               pleading.      He has not taken


  any action that indicated                                                 his intent to defend the claims in the Fourth Amended                            Counterclaim        (e.g.,


  filing               a motion                   under Rule 12 or a motion                                  for summary           judgment)     or to otherwise      participate     in


  the litigation.


                                              Dewayne                        Naumann               is not a minor        or an incompetent       person, and, Affiant       does not


 believe                    he is currently                            in military                service in large part because of his senior status (age).


                           Further Affiant                               Sayeth Not.


                           SIGNED                 ON THIS                 26TH            DAY     OF FEBRUARY,        2020.




                                                                                                                           Lisa S. Barkley,       Affiant



                           Subscribed                       and Sworn to Before Me, by Lisa S. Barkley                                    on the 26'h day of February,          2020.




I;,,    a4;m4,e;;4
i=,%9j
     P,,,,
        T_71%@@al_ll&l*7*,
     ffii !iii   i& "J "' - "';   J'!-    !   -    -   -   L.   "   _ "LL '_.l V' _"a_   la_=




 AFFIDAVIT                        OF LISA S. BARKLEY                                                                                                                            Page 2
             Case 5:17-cv-00808-RCL Document 159 Filed 02/26/20 Page 10 of 13



Thomas Process                                                            INVOICE                                                              Invoice #THP-201 9008306
605 W. 14th Street                                                                                                                                            10/30/2019
Austin, TX 787C)1
Phone: (512) 320-8330
XX-XXXXXXX
                                                                                                                              lIllIIIllIlllllIllIlllIllIllll
Lamont Jefferson
JEFFERSON     CANO
112 E. Pecan Street
Suite 1650
San Antonio, TX 78205


Reference Number: Bates Energy Oil & Gas, LLC
Your Contact: Illianna Perez
Case Number: Western      54:17-CV-00808-XR

Plaintiff:
BATES ENERGY        OIL & GAS, LLC

Defendant:
COMPLETE      OIL FIELD    SERVICES        LLC, et al

Received: 10/30/2019  Served: 10/30/2019   3:15 pm PERSONAL  SERV)CE
To be served on: DEWAYNE   NAUMANN      - EQUITY LIAISON COMPANY


                                                                     lTEMiZED             LISTING

Line Item                                                                                                                           Quantity            Price       Amount
DEWAYNE      NAUMANN-3303      Northland        Dr, Ste 307, Austin,             TX 78731                                               1.00           75.00          75.00
Copies printed for service (106 pages)                                                                                                  1.00           16.00          16.00

TOTAL   CHARGED:                                                                                                                                                     $91 .00



BALANCE      DUE:                                                                                                                                                    $91.00




                                                                                                                                                                :/%7/A




                                                      Payment is due upon receipt.
                                       For Your Convenience   You May Pay Online at Our Website:
                                                       www.ThomasProcess.com
              Accural   of Interest   at 1.5 % per month wil1 be incurred after 30 days. We Appreciate                                    your business!
                                                                                                                                                                  Page 1 / 5
                                         Copyright   @ 1992-2019   Databass   Servioes,    Inc. - Process Server's Toolbox V8.1 c



                                                               EXHIBIT "1"
        Case 5:17-cv-00808-RCL Document 159 Filed 02/26/20 Page 11 of 13




                                                       AFFIDAVIT             OF SERVICE

                                             UNITED ST ATES DiSTRJCT COURT
                                                  Western District of Texas

Case Number:       SA:1 7-CV-00808-XR

Plaintiff:
BATES ENERGY          OIL & GAS,       LLC

VS-

Defendant:
COMPLETE          OIL FIELD   SERVICES         LLC, et al

Received these papers on the 30th day of October, 2019 at 12:45 pm to be served on DEWAYNE     NAUMANN                                   -
EQUITY L[AISON COMPANY,       3303 Northland   Drive, Suite 307, Austin, Travis County, TX 7873'l.

I, Jeff Keyton,    being duly sworn,     depose      and say that on the 30th day of October,                     2019 at 3:'15 pm, f:

delivered a true copy of the Defendant/Counter-Plaintiff         Complete     Oil Field Service, LLC's Fourth Amended
Counterclaim     (Exhibit "A) including  attached     Exhibits    and cover letter from JeffersonCano     dated September
30, 20'l9 with the date of service endorsed thereon by me, to: DEWAYNE              NALIMANN - EQUITY LIAISON
COMPANY at the address of: 3303 Northland          Drive, Suite 307, Austin,       Travis County, TX 78731, and informed
said person of the contents therein, in compliance       with state statutes.



I certify that I am approved by the Judicial Branch Certification Commission,    Misc. Docket No. 05-9122 under rule
103, 501, and 501.2 of the TRCP to deliver citations and other notices from any District, County and Justice Courts
in and for the State of Texas. I am competent    to make this oath; I am not iess than 18 years of age, l am not a party
to the above-referenced     cause, I have not been convicted of a felony or a crime of moral turpitude, and I am not
interested in the outcome of the above-referenced    cause.




Subscribed and Sworn to before me on the 30th day of
October, 2019 by the affiant who is personally known to
me.
                                                                                     JPeSffCgoo=nxp
                                                                                              7/31/2020



                                                                                     Our Job Serial Number: THP-2019008306
                                                                                     Ref: Bates Energy Oil & Gas, LLC


                                       Copyright @ 1992-2019 Database 8ervioes, Inc. - F'rocess Server's Toolbox V8.jc




                                                                                                             llllllllllllllllllllllllllllllllllt
      Case 5:17-cv-00808-RCL Document 159 Filed 02/26/20 Page 12 of 13


                         JEFFERSONCANO


September         30, 2019


Dewayne      Naumant                                                      Served    via USPS Mail   and CMRRR:
3303 Northland         Drive,    Suite 307                                7017 3380 0001 15879839
Austin,     Texas 78721



          Re:         CauseNo.517-cv-00808-XR;BatesEnergyOi(&Gas,LLCv.CompleteOilField
                      Services, LLC,      et al.


Dear Mr. Naumann:


We    enclose       and serve       you   with      a copy     of Defendant/Counter-Plaintiff          Complete   Oil   Field
Services,    LLC's      Fourth      Amended        Counterclaim.


Please let us know           if you have any questions,          or if you have secured new counsel.


Sincerely,

/s/Lisa     Barkley

Lisa Barkley
Direct    dial:    210.988.1805
lbarkley@ieffersoncano.com



CC by USPS Mail              w/o enclosures:          Bates Energy        Oil & Gas, LLC
                                                      Equity    Liaison    Company
                                                      Howard       Resources,      LLC
                                                      All Counsel      (listed below)


                                                      LamontA. Jefferson
                                                      Michael      D. Schwartz


                                                      Rob L. Wiley




                              112    E. Pecan St., Suite 1650,            San Antonio,   Texas 78205
                                     Phone: 210.988.1808               l Fax:210.988.1808
                                                      wwwJeffersonCano.com
                Case 5:17-cv-00808-RCL Document 159 Filed 02/26/20 Page 13 of 13
                       Case   5:17-cv-00808-XR              Document     116      Filed 02/21/19          Page 1 of 105


'CFJVgD
    OCT 3 0    2U19                 IN THE        UNITED          STATES        DISTRICT         COURT
                                     FOR       THE    WESTERLN           DISTRICT          OF TEXAS
                                                     SAN     ANTONIO         DIVISION

          BATES        ENERGY       OIL     & GAS, LLC

          V.                                                                   CIVIL     ACTION:        SA:17-CV-00808-XR

          COMPLETE   OIL  FIELD                      SERVICES
          LLC AND SAM TAYLOR



               DEFENDANT/COUNTER-PLAINTIFF        CONIPLETE  OIL FIELD                                       SERVICE,         LLC'S
                                 FOURTH    AMENDED   COUNTERCLAIM



                      Complete    Oi[ Field     Services,    LLC      ("COFS"      or "Counter-Plaintiff')          files    this Fourth

          Amended        Corinterclaim       against Corinter-Defendants          Bates Energy         Oil & Gas, LLC               ("Bates

          Energy!');     Equity   Liaison    Company,       LLC    ("ELC"    or "ELC/Naumann'5);           Dewayne          D. Naumann

          ("Naumann");        Unlimited      Frac Sand, LLC         d/b/a Frac Sand Unlimited              ("FSU");         David    Bravo

          ("Bravo");      Lorena Silvistri    Bravo, individually       and d/b/a Bravo Consulting            Services ("Silvistri");


          Mark B. Sylla; Howard Resources, LLC (&'Howard Resources");                           and Tier 1 Sands, LLC ("Tier                  1

          Sands"),      (COFS has settled claims it asserted in previous                 counterclaims       against the Rosenblatt

          Law Firm,       PC ('GRosenblatt"       or 'GRosenblatt Firm").)             COFS respectfully        shows the Corirt as

          follows:l

                                                                        I.
                                                             NATURE     OF ACTION


          1.          Defendant/Counter-Plaintiff          Complete    Oil Field Services, LLC           ('&COFS") seeks damages

          against Counter-Defendants            for their unlatvful      acts, and their wrongful          receipt and retention          of




          l COFS incorporates by reference its earlier requests for temporary and permanent equitable relief, and incorporates
          by reference the Cout's entry of a temporary restraining order on September 13, 2017, and entry of a preliminary
          injunctiononSeptember29,2017.         Counter:PlaintifffurtherincorporatesbyreferenceitsFirstAmendedCounterclaim
          to the extent appropriate.



                                                        EXHIBIT                     " A"                                             Page l
